        Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 1 of 18




                 I N T H E UN IT E D S T A T E S D I S T R I C T C O U R T
                    F O R T H E W E S T E R N D I S T RI C T O F T E X A S
                              SAN ANTON IO D IV IS ION

J OE HO LC OM BE, et. al,               §    NO. 5: 18 -C V-00555 -XR
                                        §    (Consolidated cases)
Plaintiffs                              §
                                        §
                                        §
vs.                                     §
                                        §
UN ITED S TATES O F                     §
AM ER IC A,                             §
                                        §
Defendant                               §




             DEFENDANT UNITED STATES’ MOTION TO CONTINUE TRIAL
         Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 2 of 18




       Defendant United States of America respectfully moves to continue the trial, which is cur-

rently scheduled to begin April 5, 2021, due to the COVID-19 pandemic. Given the current safety

concerns associated with travel and public gatherings, it is simply too great of a risk to conduct an

in-person trial in the immediate future. Safety protocols such as face coverings, handwashing, and

maintaining social distancing are insufficient to mitigate the risks associated with a trial of this

size and duration. Nor would conducting the trial remotely through videoconference serve as a

feasible alternative. Attorneys and paralegals would still be required to gather in offices and con-

ference rooms for several weeks to prepare exhibits and witness documents, practice witness ex-

aminations, and conduct other tasks necessary for trial preparation. Many of these tasks cannot be

undertaken in a completely virtual environment. Moreover, technological and logistical issues,

which have already pervaded this litigation, threaten to derail a remote trial. Addressing these

difficult challenges well in advance of trial prevents a wait-and-see approach. Consequently, the

United States respectfully requests that the Court continue the trial for six months, after which

time the Court will have a greater sense of when this trial can be conducted in person in a safe and

equitable manner.

       BACKGROUND

       This matter arises out of a mass shooting at the First Baptist Church of Sutherland Springs

on November 5, 2017, when Devin Patrick Kelley killed 26 people and wounded 22 others. ECF

No. 217 (Pls.’ Am. Compl. ⁋ 3.44). The Court consolidated numerous cases filed by survivors and

relatives of those killed under the above-styled matter. ECF Nos. 9, 17, 94, 95, 96, 97, 103, 162,

163, 173, 192. Within the consolidated case, there are currently 86 Plaintiffs, represented by 37

attorneys.




Defendant’s Opposed Motion to Continue Trial                                                       2
          Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 3 of 18




         During the pendency of this litigation, the outbreak of the novel coronavirus began. On

March 13, 2020, Orlando L. Garcia, Chief United States District Judge of the United States District

Court for the Western District of Texas entered an Order Regarding Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic to “protect the health and safety of

the public.” See Order Regarding Court Operations Under the Exigent Circumstances Created by

the COVID-19 Pandemic (W.D. Tex. March 13, 2020). The Order and subsequent supplemental

orders (“Orders”) noted the “continued severity of the risk” to Court personnel, litigants, counsel,

interpreters, law enforcement officials, and jurors and recognized the need to reduce the size of

public gatherings and the need for travel. Chief Judge Garcia’s Orders have continued civil and

criminal bench trials, subject to certain divisions’ ability to proceed with jury trials without com-

promising necessary health and safety concerns. The Orders specifically address the “reduced

availability of attorneys and Court staff to be present in courtrooms because of public health con-

siderations.” The Orders further encouraged hearings and conferences to be held by telephone or

video.

         On May 14, 2020, the Court entered an Amended Scheduling Order in this matter, setting

forth various discovery and motions deadlines, as well as setting a trial date of April 5, 2021. ECF

No. 221. At that time, Chief Judge Garcia’s Supplemental Order reflecting the same continuances

and guidance remained effective. See Supplemental Order Regarding Court Operations Under the

Exigent Circumstances Created by the COVID-19 Pandemic (W.D. Tex. April 15, 2020).

         On January 7, 2021, Chief Judge Garcia entered a Twelfth Supplemental Order, which is

currently in effect. The Order continues to reflect the same continuances and guidance that were




Defendant’s Opposed Motion to Continue Trial                                                       3
           Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 4 of 18




implemented many months prior for public health and safety. 1 For the reasons recognized within

Chief Judge Garcia’s Orders, Defendant now respectfully requests a continuance of trial.

         ARGUMENT

         A.     The Continued Severity of Risk for All Involved in the Upcoming Trial Re-
         quires a Continuation of the Original Setting.

         “A motion for a continuance is addressed to the discretion of the trial court.” Fontenot v.

Upjohn Co., 780 F.2d 1190, 1193 (5th Cir. 1986); see also United States v. Rounds, 749 F.3d 326,

337 (5th Cir. 2014). “[I]n handling its calendar and determining when matters should be consid-

ered, the district court must consider not only the facts of the particular case but also all of the

demands on counsel’s time and the court’s.” Streber v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000)

(quoting HC Gun & Knife Shows, Inc. v. City of Houston, 201 F.3d 544, 549–50 (5th Cir. 2000)).

         Defendant brings this instant motion in light of the continued severity of risk to court per-

sonnel, litigants, counsel, witnesses, and spectators, as well as the logistical infeasibility of con-

ducting a remote or semi-remote trial of the magnitude required for this case. In the past ten

months, beginning in March 2020, the pandemic has had a profound, nation-wide effect, changing

the day-to-day operations of every aspect of our community. Relevant here is the ever-increasing

risks associated with COVID-19 and gatherings of large groups, whether it be in the courtroom or




1
    The Texas Supreme Court has also issued a series of Orders during the pandemic “to avoid risk
    to the court, staff, parties, attorneys, jurors, and the public.” See First Emergency Order Regard-
    ing the COVID-19 State of Disaster, Misc. Docket No. 20-007 (Tex. March 13, 2020). On Jan-
    uary 14, 2021, the Court entered its Thirty-Third Emergency Order requiring courts to use rea-
    sonable efforts to conduct proceedings remotely and prohibits in-person proceedings contrary
    to previously issued guidance. See Thirty-Third Emergency Order Regarding the COVID-19
    State of Disaster, Misc. Docket No. 21-9004 (Tex. Jan. 14, 2020). The Texas Supreme Court’s
    most recent order does not expire until April 1, 2021.




Defendant’s Opposed Motion to Continue Trial                                                         4
          Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 5 of 18




in the parties’ respective offices as they prepare for trial.

         When this Court entered the Amended Scheduling Order on May 14, 2020, the local infec-

tion rate for the San Antonio, Texas area was relatively low and manageable by the local hospital

systems. Specifically, a local news outlet reported there was a total of 2,041 COVID-19 cases, 59

related deaths, 65 people were hospitalized, 38 of which were in intensive care and 26 were on

ventilators. 2 Now, the local pandemic climate is significantly more dire. As of January 11, 2021,

the San Antonio area had a total of 152,231 COVID-19 cases, 1,822 total deaths, 1,507 patients in

the hospital, 435 patients in intensive care, and 257 patients on ventilators. 3 The recent caseload

has shown the highest single day report “the City has seen yet.” 4 This upward trajectory of infec-

tion rates presents an unacceptable health risk for the large number of individuals involved in the

upcoming trial, many of whom are elderly and have pre-existing health issues. 5 Also, as the Court

is aware, there is a contingent of attorneys from Main Justice who have worked on the liability

component of the case and would need to be present for an in-person trial. Traveling at this time

presents many challenges, not the least of which is safely staying in hotels and finding safe places




2
    Coronavirus update San Antonio, May 14: Health Officials Discuss Numbers from New Walk-
    up Testing Sites, https://www.ksat.com/news/local/2020/05/15/coronavirus-update-san-anto-
    nio-may-14-health-officials-discuss-numbers-from-new-walk-up-testing-sites/ (last accessed
    Jan. 7, 2021).
3
    City of San Antonio Health Department Daily COVID-19 Summary https://covid19.sananto-
    nio.gov/About-COVID-19/Dashboards-Data/ (last accessed Jan. 19, 2021).
4
    Texas Public Radio, https://www.tpr.org/san-antonio/covid-19-tracker. (last accessed Jan 11,
    2021).
5
    The City of San Antonio Health Department rates the Hospital Trends, Average Case Rate, and
    Positivity Rate as “critical” and “worsening”. Id.




Defendant’s Opposed Motion to Continue Trial                                                      5
           Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 6 of 18




to eat. Additionally, members of the trial team who reside in Washington, D.C. are required to

self-quarantine upon returning home. 6

          In addition to the rising infection rates, the upcoming trial will present specific logistical

challenges and risk due to the size, duration, and complexity of the case. With regard to size,

Defendant notes that the number of individuals expected to be present in the courtroom for trial

could easily exceed 150 people each day, without the inclusion of testifying experts or witnesses.

At this time, there are 86 Plaintiffs, represented by 37 attorneys. When added to Defendant’s coun-

sel and staff, court staff, and members of the public, the total number of individuals present will

easily exceed the courtroom capacity necessary for parties to practice safe social distancing.

          The Center for Disease Control and Prevention (CDC) advises that the greatest risk of in-

fection is between people who are physically near (within 6 feet) a person with COVID. 7 The

disease can spread by airborne transmission and, less commonly, through contact with contami-

nated surfaces. 8 Generally, all individuals are advised to avoid crowded indoor spaces and ensure

indoor spaces are properly ventilated by bringing in as much outdoor air as possible. 9 Simply

stated, physical separation of at least six feet will not be practical within the courtroom due to the

number of individuals whose presence will be required.

          Even if the Court implemented measures to reduce the number of individuals in the court-

rooms, such as capping the size of each Plaintiff’s legal team and other support staff, or offering




6
           https://coronavirus.dc.gov/sites/default/files/dc/sites/coronavirus/page_content/attach-
    ments/COVID-19_DC_Health_Guidance_for_Travel_2020.11.07_FINAL.pdf
7
    CDC, Prevent Getting Sick, http://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
    sick/how-covid-spreads.html (last accessed Jan. 7, 2021).
8
    Id.
9
    Id.

Defendant’s Opposed Motion to Continue Trial                                                          6
         Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 7 of 18




satellite courtrooms for overflow purposes, such efforts would not sufficiently limit the number of

individuals who need to be physically present before the Court to fully mitigate the risk of com-

munity spread within the active trial courtroom. Defendant also notes that counsel, parties, and

witnesses are geographically diverse. Out-of-state attorneys, parties, and witnesses will be utilizing

many forms of travel, increasing their potential exposure and the chance of internal spread within

the courtroom.

       With regard to length of trial, the large number of parties and witnesses will likely stretch

the trial out for many weeks and possibly months. Although the Court has narrowed some issues

within its most recent summary judgment rulings, the liability portion of the trial will still likely

take at least two weeks. And, it is expected that the damages aspect of the trial, related to 86

Plaintiffs, could far exceed the length of time needed to litigate liability issues. Defendant antici-

pates the damages portion to include testimony from every Plaintiff, numerous medical providers,

and various experts for each Plaintiff. While the length of the trial is certainly a factor, having a

number of counsel in the courtroom for even several hours presenting argument is a risk.

       B.    The Health Risks Associated With Preparing For Trial Augment In Favor Of
       Postponing The Trial.

       At this time, the Department of Justice is in a maximum telework posture. Many of the

paralegals and attorneys from the Washington, D.C. office have not been to the office in months

as a safety precaution. To be ready to proceed to trial in April, both the United States Attorney’s

Office in this district and the staff at Main Justice would be required to be in the office, working

in close quarters to prepare for trial. While personnel would do their best to remain distant while

doing so, trial preparation will require calling people back to the office and will necessitate

working in close quarters. Many people in the Washington, D.C. metro area do not own cars and

rely on taking public transportation to get to the office. This, of course, presents a risk and is one


Defendant’s Opposed Motion to Continue Trial                                                           7
            Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 8 of 18




of the reasons that many staff members have not been to the office in months. In addition, people

would have to be in shared conference room space while preparing exhibits, binders, and other

materials for trial. Defense counsel from the United States Attorneys’ Office in this district share

similar concerns where support staff and AUSAs are returning from telework specifically for this

case, using shared spaces and preparing trial materials in person. Returning from a telework pos-

ture is particularly challenging in San Antonio where some schools are utilizing virtual class-

rooms, while others with potential in-person exposure have caused members of the defense team

and their families to quarantine during the past few weeks and months.

           C.     CDC Guidelines Encourage Postponing Travel.

           Given the large number of individuals involved with this trial, many will be required to

travel from other Texas counties and from out of state to attend. In light of the increasing COVID-

19 cases, hospitalizations, and deaths across the United States, the CDC advises that “travel can

increase your chance of spreading and getting COVID-19” and recommends “[p]ostponing travel

and staying home.” 10

           While the government is unaware of travel plans for Plaintiffs and their counsel, Defense

counsel will be exposed to risks associated with commercial air travel. With regard to air travel,

the CDC advises that “[a]ir travel requires spending time in security lines and airport terminals,

which can bring you in close contact with other people and frequently touched surfaces” and that

“social distancing is difficult on crowded flights, and sitting within 6 feet of others, sometimes for

hours, may increase your risk of getting COVID-19.” 11 If the trial lasts several weeks, counsel




10
       CDC, Travel During the COVID-19 Pandemic, http://www.cdc.gov/coronavirus/2019-
     ncov/travelers/travel-during-covid19.html (last accessed January 7, 2021)
11
     Id.

Defendant’s Opposed Motion to Continue Trial                                                        8
           Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 9 of 18




may need to travel multiple times between their home locality and the trial location.

         As part of the Department of Justice’s maximum teleworking protocol, attorneys and staff

are discouraged from traveling. Government operations for travel arrangements and approvals for

housing, transportation, and meals take significant time and resources. The approval processes are

not conducive to quick changes. The logistics required for government planning to permit travel

is problematic with the number of uncertainties related to trial in this matter, especially for the

many unknown variables which could greatly impact the pace and timing of trial. Thus, requiring

that travel arrangements be made at this point, given the very real possibility that they may have

to be changed or cancelled at the last minute due to a change in the COVID-19 landscape, is prob-

lematic.

         Moreover, several key witnesses and experts have already expressed serious concerns

about the prospect of traveling during the pandemic. Counsel for the United States have begun

contacting potential witnesses, including their experts who live in various parts of the country.

Several individuals have noted their hesitation to travel to Texas without being vaccinated or a

significant downturn in the infection rates. One expert has noted travel restrictions placed on him

by his employer. Even preparing witnesses in-person has become an untenable endeavor.

         D.     Safety Protocols During Trial Will Not be Enough.

         Safety protocols such as face coverings, handwashing, and maintaining social distancing

of at least six feet are insufficient to mitigate the risks associated with a trial of this size and dura-

tion. As discussed, the CDC advises that the greatest risk of infection is between people who are

physically near (within 6 feet) a person with COVID. 12 With the presence of parties, counsel,



12
      CDC, Prevent Getting Sick, http://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
     sick/how-covid-spreads.html

Defendant’s Opposed Motion to Continue Trial                                                            9
          Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 10 of 18




witnesses, and court staff, preventing the spread is virtually impossible, especially among asymp-

tomatic carriers. Thus, despite strict compliance with safety protocols, there is a high likelihood of

individuals involved in the trial and present in the courtroom becoming infected and impacting the

ability of the trial to proceed. Should individuals involved with the trial become infected, the case

may have to stop and be postponed, especially if counsel is unable to enter the courtroom and

advocate for their client. This concern is not merely theoretical: Defense counsel has experienced

these challenges during the pandemic. Recently, a member of the defense team was prohibited

from entering the courthouse for a hearing because he had a temperature beyond 100.4. This situ-

ation is likely to be repeated based on the number of individuals involved in the trial. Luckily while

that attorney did not have COVID-19, other members of the defensive trial team have been or are

currently quarantined after testing positive for the virus. Periods of quarantine and illness will

impact the Court’s ability to proceed with trial. Defense counsel has already experienced delayed

trial preparation for those infected and/or quarantined. 13

         In addition, given the potential exposure to all other individuals involved, those who were

exposed to infected individuals would also be required to self-quarantine, foreclosing the oppor-

tunity to proceed with trial. Such exposure may occur within the courtroom or within the home

environment from family members. Pausing the trial for appropriate quarantine periods would be

taxing on the court’s calendar and costly to the parties.

         With ever-increasing COVID-19 cases, the risks associated with large gatherings are far

too great to commence trial on April 5, 2021. Indeed, a trial of this magnitude, with geographically



13
     Defense counsel has experienced quarantine periods arising not only from personally testing
     positive for the virus, but also from family members’ COVID exposure at work and school.
     Notably, Defense counsel’s children have been repeatedly placed in mandatory quarantine fol-
     lowing exposure to COVID positive individuals within the classroom.

Defendant’s Opposed Motion to Continue Trial                                                       10
             Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 11 of 18




diverse Plaintiffs, attorneys, and witnesses, only exacerbates the concerns underscoring Chief

Judge Garcia’s Orders. The severe risk of infection to any trial participant or court personnel is too

great within the current pandemic climate.

         E.       This Case Is Not Appropriate To Be Tried Remotely.

         While some civil trials may be able to be conducting remotely through videoconference, a

case of this magnitude is not one of them. As an initial matter, even a remote trial could lead to

COVID exposure. Attorneys and support staff from both Main Justice and the United States At-

torneys’ Office will be required to congregate in conference rooms both for trial preparation and

the trial itself. Given the number of attorneys who have worked on this case, the number of exhibits

and potential witnesses to prepare, it is simply unreasonable to anticipate that each member of the

Defense team will work individually from home throughout trial preparation and the trial. And, as

noted above, many witnesses may be unable to connect to the Court at home and therefore will

need to go to their attorneys’ offices or Government buildings to testify. The significant risk is not

sufficiently mitigated by a remote trial.

         While the safety risks alone are a sufficient reason not to conduct the trial remotely, two

additional reasons weigh against a remote trial. First, conducting the entire trial, or even significant

portions, via videoconference would substantially impair the Government’s ability to present its

defense. “At trial, the witnesses’ testimony must be taken in open court unless a federal statute,

the Federal Rules of Evidence, these rules, or other rules adopted by the Supreme Court provide

otherwise.” Fed. R. Civ. P. 43(a); see also Rule 77(b) (requiring trial on the merits to be held in

open court). The Court may only permit trial testimony “by contemporaneous transmission from

a different location” upon “good cause in compelling circumstances with appropriate safeguards .

. . .” Id.



Defendant’s Opposed Motion to Continue Trial                                                         11
         Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 12 of 18




        While Plaintiffs will undoubtedly argue that the pandemic constitutes “compelling circum-

stances,” the advisory notes to Rule 43 underscore the strong preference for live testimony, partic-

ularly in cases where credibility determinations are central: “The importance of presenting live

testimony in court cannot be forgotten. The very ceremony of trial and the presence of the fact-

finder may exert a powerful force for truthtelling. The opportunity to judge the demeanor of a

witness face-to-face is accorded great value in our tradition. Transmission cannot be justified

merely by showing that it is inconvenient for the witness to attend the trial.” Rule 43 Advisory

Notes 1996 Amendment; see also id. (“The court . . . can insist on live testimony. Rejection of the

parties' agreement will be influenced, among other factors, by the apparent importance of the tes-

timony in the full context of the trial.”).

        Here, live testimony is imperative for the Court to adjudicate the merits of the case. In

ruling on the parties’ summary judgment motions, the Court noted that “Kelley’s ability to obtain

firearms from sources outside of FFLs is at the heart of this factual dispute and, in many ways, at

the heart of this litigation.” ECF No. 318 at 26. Resolving that issue “will require the factfinder to

weigh the evidence and make credibility determinations.” Id. Indeed, the Court has recognized

that, with respect to proximate causation, “[c]ounterfactuals abound.” Id. at 32.

        Assessing the credibility of those who were closest to Devin Kelley, particularly as they

discuss personal and intimate matters, necessitates in-person testimony. These issues may include

physical and sexual abuse and violence. As this case may turn on the perceived credibility of such

testimony, the United States respectfully requests the opportunity to cross examine these witnesses

face-to-face. The government was deprived of the ability to depose these witnesses in-person; it

should at least be allowed the opportunity to examine them in-person at trial.




Defendant’s Opposed Motion to Continue Trial                                                       12
        Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 13 of 18




       Assessing credibility through a video screen is challenging under any circumstances. Com-

pounding that issue, some deponents, such as the shooters’ parents, were physically at their attor-

neys’ offices during their depositions and wore masks throughout their remote depositions. Many

witnesses may be required to go to their attorneys’ offices or government buildings to ensure that

they have sufficient technological capacity to testify. This increases the risk of exposure to

COVID, and if witnesses attempt to limit their risks by wearing masks, it will make the credibility

determination much more difficult.

       Second, the logistical and technological complications surrounding a case of this size make

it impractical. Government firewalls and security result in poor internet connections and have

proven unwieldy with audio and video delays during virtual testimony at recent trials and deposi-

tions. Since the pandemic began, proceedings that have been conducted through Zoom or WebEx

have experienced significant disruptions and difficulties, including attorneys struggling to share

exhibits effectively, unstable connections being dropped, distorted audio and video, and an overall

inability to effectively stop testimony when an objection is made. These problems arise from audio

and video delays, much of which results from government computers utilizing Court WIFI and

slower hotspot connections. Government virtual private networks (VPNs) drastically hinder the

already slow connection speed causing audio and video lag. In consulting with IT personnel, it is

evident that there is no way to turn off or bypass the VPN security measures to combat these

enumerated challenges.

       The Court has already seen examples of technical difficulties during hearings in this case.

In several instances, counsel for the United States have been unable to make a video connection

with the Court and have had to make arguments by telephone only. It has not been uncommon for

audio transmission to be interrupted, or screens frozen. For example, at a hearing on April 14,



Defendant’s Opposed Motion to Continue Trial                                                    13
        Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 14 of 18




2020, Plaintiffs’ counsel’s argument was lost for several moments. Transcript 4/14/20 at 22:24–

23:3 (“And obviously (inaudible) arguments with those documents in some fashion or In the most

recent hearing, form at the trial. THE COURT: Mr. Alsaffar, we lost you on the last two or three

lines.”). At a more recent hearing on October 21, there were multiple connectivity issues, involving

both United States’ counsel and the Court. Transcript 10/21/20 at 31:6–8 (“we did not view any

filings as a waiver of attorney work product, and so (audio transmission gap) we hope there is no

issue with respect to the -- (screen frozen).”), 31:22–23 (“Hopefully this is just a temporary bump

in the road that we will overcome here hopefully -- (screen frozen.)”).

       Nor have virtual depositions always been smooth. In one deposition, counsel for the United

States had such serious difficulties that another attorney was required to take over the deposition.

In another, a video exhibit was unable to be played for the witness. For security reasons, the Gov-

ernment is required to connect to virtual platforms via special connections that often result in con-

nectivity issues. This problem will be exacerbated if this case were to be tried virtually, as the

technology protocol used by Main Justice and the United States Attorney’s Office different.

       With numerous connections to the virtual platform, even more connectivity challenges

arise. Timely objections and rulings will likely prove even more difficult than they have been in

past proceedings. These issues will also prevent the creation of a clean record, both for the Court’s

use in making its decision, and for appeal.

       A case of this magnitude and importance should be tried in an efficient and effective man-

ner, without interference resulting from technological limitations.

       F.      A Hybrid of In-Person and Remote Trial Is Not Feasible.

       For all of the points previously made, proceeding in April with some combination of in-

person and virtual trial proceedings is not feasible. Doing so in no way reduces the risk presented



Defendant’s Opposed Motion to Continue Trial                                                      14
          Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 15 of 18




to all involved in preparing for trial while the areas in which counsel and staff involved live expe-

rience increases in the number of COVID-19 cases being reported. In addition, requiring personnel

from Main Justice to travel to Texas for any portion of the trial presents risks. Also, if the Court

were to hold in-person proceedings for key aspects of the case, such as opening statements and

closing arguments, lead counsel from Main Justice would still need to self-quarantine upon return-

ing to Washington, D.C. This would result in a delay in trial proceedings until they could return to

the office to proceed with a virtual aspect of the trial. The same would be true if examination of

key liability witnesses was conducted in person. It is not practicable for lead counsel from Main

Justice to remain in Texas for the pendency of the trial in order to appear in person periodically

during the trial. In addition to the problems and health risks such a long-term stay in a hotel pre-

sents, counsel would unfairly be separated from team members who remain in Washington, D.C.

That would make continuing to prepare for trial and make adjustments to trial strategy difficult.

         G.     Defendant Submits This Motion for Good Cause.

         Defendant recognizes that a trial continuance is within the discretion of the Court and that

the Court must consider its calendar and the demands on the Court and counsels’ time. See Streber,

221 F.3d at 736 (quoting HC Gun & Knife Shows, Inc., 201 F.3d at 549–50). Defendant respect-

fully requests this continuance based on the risks presented by the COVID-19 pandemic.

         This motion is not brought for purposes of delay or to prejudice Plaintiffs. Throughout the

past months, the parties have diligently scheduled and conducted depositions, issued subpoenas

for outstanding medical records, and exchanged expert reports. 14 In addition, Defendant has issued




14
     Defendant reminds the Court that new Plaintiffs served Defendant with additional claims
     brought by entirely new Plaintiffs in October 2020 and Defendant only answered on December



Defendant’s Opposed Motion to Continue Trial                                                      15
         Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 16 of 18




hundreds of subpoenas and even now continues with scheduling and taking the remaining witness

depositions. A continuance of trial will not halt the parties’ trial preparations. Unlike criminal trials

or civil matters concerning injunctive and emergency relief, there is no urgent need for an expe-

dited trial. The Court has previously noted that many of the Plaintiffs are elderly, causing it concern

with the scheduling of this case; however, the Court must consider that age also renders them

especially vulnerable to severe illness associated with COVID-19, whether they appear in the

courtroom or go to their attorneys’ offices. A continuance will serve the best interests of all indi-

viduals involved through mitigating the risk of large group gatherings in a limited space, while

acknowledging the limitations of a remote trial.

        H.      Extension of Scheduling Order

        To the extent the Court finds Rule 16(b)(4) applicable to this instant Motion for Continu-

ance, modifying the Amended Scheduling Order should be permitted for the reasons discussed.

Under Federal Rule of Civil Procedure 16(b)(4), “[a] schedule may be modified only for good

cause and with the judge’s consent.” Fed. R. Civ. P. 16(d)(4). “[C]ourts consider four factors in

determining whether to allow a scheduling modification for good cause under Rule 16(d)(4):

(1) explanation for the failure [to meet the deadline]; (2) importance of the amendment, (3) the

potential prejudice in allowing the amendment, and (4) the availability of a continue to cure such

prejudice.” Leza v. City of Laredo, 496 F. App’x 375, 376 (5th Cir. 2012) (citing Reliance Ins. Co.

v. Louisana Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)). “The good cause standard




  21, 2020. ECF No. 313; ECF Nos. 1, 4 in Case No. 5:20-cv-00991. The new claims require addi-
  tional discovery and substantial effort under the current timeline to ensure the case may be
  timely prepared for trial. Moreover, the parties have agreed to suspend certain invasive discov-
  ery related to Plaintiffs whose claims may be entirely dismissed by Defendant’s pending Motion
  for Partial Summary Judgment as to Bystander Claims. ECF No. 254.

Defendant’s Opposed Motion to Continue Trial                                                          16
        Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 17 of 18




requires the ‘party seeking relief to show that the deadlines cannot reasonably be met despite the

diligence of the party needing the extension.” S&W Enterprises, L.L.C. v. SouthTrust Bank of Ala.,

NA, 315 F.3d 533, 535 (5th Cir. 2003) (quoting 6A Charles Alan Wright et al., Federal Practice

and Procedure § 1522.1 (2d ed. 1990)).

       Here, Defendant seeks a scheduling order modification based upon the risks associated

with the number of people who would be present for trial and the demonstrated difficulty of using

a virtual platform when two different government offices are involved. The trial date cannot be

reasonably met, regardless of the parties’ diligence, where social distancing cannot be assured, and

virtual appearances are not logistically feasible.

       CONCLUSION

       For the foregoing reasons, Defendant requests that the Court grant the motion and enter an

order continuing the trial for a period of not less than six months to allow time for the Country’s

infection rate to subside with lower transmission rates and increased vaccinations.


                                                         Respectfully submitted,

                                                         BRIAN BOYNTON
                                                         Acting Assistant Attorney General
                                                         Civil Division

                                                         GREGG N. SOFER
                                                         United States Attorney

                                                         /s/ Paul David Stern
                                                         PAUL DAVID STERN
                                                         Trial Attorney, Torts Branch
                                                         Civil Division
                                                         United States Department of Justice
                                                         UNITED STATES OF AMERICA




Defendant’s Opposed Motion to Continue Trial                                                     17
        Case 5:18-cv-00555-XR Document 324 Filed 01/21/21 Page 18 of 18




                             CERTIFICATE OF CONFERENCE
       I do hereby certify that I spoke with Plaintiffs’ counsel to confer regarding this motion on

January 19, 2021. Plaintiffs stated their opposition to the same.



                                                       /s/ Paul David Stern
                                                       PAUL DAVID STERN
                                                       Trial Attorney, Torts Branch
                                                       Civil Division
                                                       United States Department of Justice
                                                       Attorneys for Defendant
                                                       UNITED STATES OF AMERICA



                                 CERTIFICATE OF SERVICE

       I do hereby certify that on January 21, 2021, I electronically filed the foregoing with the

clerk of court by using the CM/ECF system, and that all counsel of record have received notice

and been served though that system.



                                                       /s/ Paul David Stern
                                                       PAUL DAVID STERN
                                                       Trial Attorney, Torts Branch
                                                       Civil Division
                                                       United States Department of Justice
                                                       Attorneys for Defendant
                                                       UNITED STATES OF AMERICA




Defendant’s Opposed Motion to Continue Trial                                                     18
